Citation Nr: 0105027	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for malignant melanoma 
for accrued purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The veteran had active Navy service from November 1942 to 
December 1947 and active Army service from May 1948 to August 
1963 and from October 1965 to January 1973.  The veteran died 
in March 1999, and the appellant is his surviving spouse.

This appeal is from May and June 1999 rating decisions of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The former denied service connection 
for the cause of the veteran's death and eligibility for 
dependents' educational benefits under Chapter 35, title 38, 
United States Code (Chapter 35 benefits).  The latter denied, 
for accrued benefits purposes, service connection for 
metastatic melanoma as secondary to service-connected 
multiple skin cancers.

No statement of record from the appellant post-dating the May 
1999 rating decision mentions Chapter 35 benefits.  There is 
no basis to construe that issue as on appeal.

Several statements submitted by the appellant are ambiguous 
regarding disagreement with the adjudications putatively on 
appeal.  The appellant was initially uninformed of the 
distinction between the late veteran's claim for service 
connection for malignant melanoma and her independent 
standing to seek accrued benefits.  See Richard ex rel. 
Richard v. West, 161 F.3d 719 (Fed. Cir. 1998) 
(distinguishing between substitution of parties in veterans' 
benefit claims upon death of a claimant and claims by certain 
survivors for accrued benefits).  After she filed several 
statements purporting to be notices of disagreement (NOD) 
with the denial of the veteran's claim, the RO adjudicated 
the issue of service connection of malignant melanoma for the 
purpose of accrued benefits.  See 38 U.S.C.A. § 5121(a) (West 
Supp. 2000); 38 C.F.R. § 3.1000 (2000).  When the appellant 
filed an unambiguous notice of disagreement, dated July 19, 
and received July 22, 1999, she explicitly disagreed with the 
June 1999 rating decision, which had adjudicated the accrued 
benefits issue only, and not service connection for the cause 
of the veteran's death.

The appellant's statement received August 5, 1999, more 
clearly articulated her disagreement with the denial of 
service connection for the cause of the veteran's death.  She 
identified service connection for the cause of the veteran's 
death as the benefit she sought.  Notwithstanding that she 
characterized the statement as transmitting evidence in 
support of her July 19, 1999, NOD, the statement satisfied 
the criteria for a NOD regarding the issue of service 
connection for the cause of the veteran's death.  See 
38 C.F.R. § 20.201 (2000); but see Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (invalidating language in 38 C.F.R. § 20.201 
requiring expression of intent to seek appellate review as 
required element of a NOD).

There is no SOC of record addressing service connection for 
the cause of the veteran's death.  The RO should issue an 
appropriate SOC on this issue.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The SOC should issue without delay 
resulting from other development necessary in this claim, so 
the appellant may be informed about the law regarding her 
claim.

The veteran's VA claims file does not contain any hospital or 
treatment records pertaining to his melanoma other than the 
January 1998 private consultation report.  Dr. Dang stated in 
June 1999 that the original melanomas were on the left 
forehead and lower lip.  The April 1998 VA examiner reported 
that the primary melanoma (from which melanoma metastasized) 
was unknown.  The April 1998 VA biopsy report was also 
inconclusive on that point, indicating that an excision 
biopsy of a melanoma on the left forehead appeared not 
connected to the skin and therefore possibly metastatic 
rather than primary.  From the record, it is unclear whether 
Dr. Dang referred to the same or a different melanoma than 
the one biopsied by VA in April 1998.  No clinical or 
contemporaneous medical evidence identifies the primary 
melanoma.

The veteran's oncologist has proposed two theories of 
causation relating the melanoma to service: (1) Melanoma was 
directly due to sun exposure in service; or (2) because the 
veteran had multiple service-connected basal and squamous 
cell carcinomas, melanoma was directly attributed to the 
service-connected multiple skin cancers.  These are different 
medical assertions.  The answer to whether the initial 
melanoma was in a sun-exposed area of the veteran's body 
would appear to bear greatly on the significance of sun 
exposure in service.

To assist in adjudicating this case, the RO should request 
the appellant to report all of the times and places of the 
veteran's treatment for melanoma and the records of this 
treatment, including from Huntsville Hospital, Dr. Dang, and 
any other source of which the appellant informs VA.

To further assist in resolving this case, the RO should 
obtain the January 1998 lung biopsy tissue and any other 
existing tissue blocks and stain slides from the veteran's 
private treatment of melanoma.  The RO should also obtain the 
tissue blocks and stain slides from the April 1998 VA biopsy 
and any other records of VA treatment of the veteran's 
melanoma of which the appellant informs the RO in response to 
the RO's request for information.

The appellant's April 1999 statement seeking to prosecute the 
veteran's claim for service connection for melanoma 
referenced a March 30, 1999, submission to VA, characterizing 
it as a claim to reopen the previously denied service 
connection claim.  She did not state whether any evidence was 
submitted with this filing.  No document dated or received 
March 30, 1999, is of record.  Whereas adjudication of claims 
for accrued benefits are based on evidence of record at the 
time of the veteran's death, the RO should ensure that all 
evidence submitted prior to the veteran's death is associated 
with the claims folder, and that it has all VA medical 
records that predate the veteran's death.  VA records that 
can reasonably be expected to be part of a claims folder for 
adjudication in a claim for benefits are constructively of 
record for that purpose.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Without delay for further 
development, issue the appellant and her 
representative a SOC addressing the issue 
of entitlement to service connection for 
the cause of the veteran's death.  Notify 
her of the time within which she must 
respond to perfect her appeal of this 
issue.

2.  Request the appellant to authorize 
the release of private medical records, 
from Huntsville Hospital, Dr. Dang, and 
any other facilities or practitioners who 
treated the veteran's melanoma from its 
initial diagnosis to his death.  As 
authorized by the appellant, request all 
available hospital or other records 
relating to diagnosis, staging, and 
treatment of the veteran's melanoma.  
Request also tissue blocks, stain slides 
and any other available tissue.  
Associate any information obtained with 
the claims folder.

3.  Obtain all available VA tissue 
blocks, stain slides, and any other 
tissue materials, including those 
prepared during the April and May 1998 VA 
biopsies for the April and May 1998 
pathology reports.  Associate any 
information obtained with the claims 
folder.

4.  Locate and associate with the claims 
folder the document that the appellant 
identified in her April 21, 1999, 
statement as filed March 30, 1999, and 
any evidence associated with it.

5.  If a document dated or received by RO 
on March 30, 1999, cannot be found, or, 
if found, no evidence is associated with 
it, request the appellant to submit a 
copy of the document and of any evidence 
submitted with it.  Associate any 
information obtained with the claims 
folder.

6.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

7.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
her representative an appropriate 
supplemental statement of the case and 
give them an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board with all tissue materials 
obtained for further appellate consideration, if appropriate.  
The appellant need take no further action until she is 
further informed.  The purpose of this REMAND is to obtain 
additional information and to afford due process.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

